EXHIBIT 10.2

ADDENDUM
TO THE
PARTICIPATION AGREEMENT

Parties:

Commodore Licensing B.V.


(the "Company")

Reunite Investments Inc.


("Reunite")

Asiarim Corporation


("Asiarim")

Asiarim UK Limited

("AUL")

And

The Management-Shareholders of the Company



("Management Shareholders")

Final agreement dated 16 June 2010

--------------------------------------------------------------------------------

Parties:


I.


Commodore Licensing B.V.

(fka CIC Europe Holding B.V.), a private company with limited liability
incorporated under the laws of The Netherlands and registered with the chamber
of commerce under no. 24387249 and having its principle offices in (7573 PA)
Oldenzaal (The Netherlands) at Haerstraat 125, hereby duly represented by its
Managing Director Mr. Eugène van Os (hereinafter called: the "Company"); and


II.


Reunite Investments Inc.

(fka Commodore International Corporation), a publicly listed company with
limited liability incorporated under the laws of the State of Colorado (USA) and
registered with the Colorado Secretary of State under number 19991089075, having
its principle offices in Laguna Woods (USA) at 24338 El Toro Road, hereby duly
represented by its President & CEO Mr. Ben van Wijhe (hereinafter called:
"Reunite"); and


III.


Asiarim Corporation

, a public company (OTC BB; symbol: ARMC) with limited liability construed under
the laws of the State of Nevada (USA) and registered with the Nevada Secretary
of State under no. E0448892007-6 and having its principle offices in Hong Kong
(China) at 16/F, 1601 Jie Yang Building, 271 Lockhart Road, Wanchai, hereby duly
represented by its CFO Mr. Te Hwai Ho (hereinafter called: "Asiarim"); and


IV


Asiarim UK Limited

, a private company with limited liability incorporated under the laws of the
United Kingdom and registered with the U.K. Companies House under no. 7053566
and having its principle place of business in London (UK) at 219 Kensington
Street (office 4), hereby duly represented by its Director Mr. Te Hwai Ho
(hereinafter called: "AUL"); and


V


Mr. Ben van Wijhe

, a private person born in Apeldoorn (The Netherlands) on 3 December 1965 and
residing in (2716 PL) Kring van Dorth (The Netherlands) at Wittendijk 13
(hereinafter called: "Van Wijhe"); and


VI


Mr. Eugène van Os

, a private person born in Rotterdam (The Netherlands) on 16 February 1966 and
residing in (49835) Lohne-Wietmarschen (Germany) at Lohner Flugplatzstrasse 2
(hereinafter called: "Van Os").


The Company, Reunite, Asiarim, AUL, Van Wijhe and Van Os are hereinafter being
referred to collectively as "Parties" and each individually as "Party".

--------------------------------------------------------------------------------

take into consideration:


A


The total number of outstanding shares (including any rights and options
thereon) in the capital stock of Asiarim currently amounts to twenty two million
three hundred fifty thousand (22,350,000) shares, par value $0.001;


B


Asiarim is currently the sole shareholder of AUL;


C


Van Wijhe is currently the majority shareholder of Mitex Group Limited, a
limited liability company organized under the laws of the British Virgin
Islands, holding eleven million eighty three thousand three hundred thirty three
(11,083,333) shares in the capital stock of Asiarim, those shares representing
approximately forty nine point six percent (49.6%) of the outstanding share
capital of Asiarim;


D


The Parties, except for AUL, entered into to a Participation Agreement dated 1
September 2009 (hereinafter called: the "Participation Agreement") regarding,
among other transactions, the sale and transfer of any and all of the (rights
on) shares in the share capital of the Company (hereinafter called: the "Company
Shares");


E


As a result of the Participation Agreement the transfer and delivery of the
Company Shares (hereinafter called: the "Company Shares Delivery") was concluded
in a deed executed in front of Mr. A.A.C.C. Rademakers, civil law notary
practising in Roosendaal (The Netherlands), on 18 February 2010 subject to
certain conditions precedent ('ontbindende voorwaarden') (hereinafter called:
the "Conditions Precedent");


F


In accordance with the Participation Agreement, Asiarim issued and delivered in
total eleven million twenty thousand (11,020,000) shares, par value $0.001, in
its capital stock to the selling shareholders of the Company. This consideration
was valued at one hundred and ten thousand two hundred (110,200) United States
Dollars;


G


The Parties are aware of the fact that Asiarim will not be able to fulfil
properly all of its obligations underlying the Conditions Precedent in time,
which could result in the nullification ('ontbinding') of the Company Share
Delivery in due course;


H


However, the Parties desire to prevent such nullification and, as such, the
Parties desire to amend the terms and conditions of this transaction as set
forth in the Participation Agreement in accordance with the terms and conditions
of this Addendum to the Participation Agreement (hereinafter called: the
"Agreement").

--------------------------------------------------------------------------------

Parties have agreed as follows:


1.


Participation in the Company


The Parties hereby acknowledge and agree that the terms and conditions of the
sale, transfer and delivery of the Company Shares to AUL, being a wholly-owned
subsidiary of Asiarim as set forth in the Participation Agreement shall be
integrally replaced by the following terms and conditions:


1.1


Reunite hereby sells and transfers to AUL and AUL hereby purchases and acquires
from Reunite, one hundred eighty (180) shares in the share capital of the
Company, representing all outstanding shares in the capital of the Company.


1.2


Van Wijhe hereby sells and transfers to AUL and AUL hereby purchases and
acquires from Van Wijhe, the rights on the issuance and delivery of seventy (70)
shares in the share capital of the Company.


1.3


Van Os hereby sells and transfers to AUL and AUL hereby purchases and acquires
from Van Os, the rights on the issuance and delivery of seventy (70) shares in
the share capital of the Company;


1.4


Each of Reunite, Van Wijhe and Van Os hereby warrant and represent to AUL with
respect to the respective (rights on) Company Shares held by each of them, that:


(i)


they have the rights and the (corporate) authorities to sell and transfer the
full legal title to and the full beneficial interest in their respective share
interest to AUL in accordance with the terms and conditions of this Agreement;


(ii)


there are no agreements, arrangements or options under which any person may now
or at any time call for the sale or transfer of their respective Company Shares
and that their respective (rights on the issuance and delivery of the) Company
Shares are free from any encumbrance or whatsoever.

--------------------------------------------------------------------------------


1.5


The total purchase price amounts to fifteen million five hundred twenty thousand
(15,520,000) shares, par value $0.001, in the capital stock of Asiarim, in
respect to this transaction totally valued at one hundred fifty five thousand
two hundred (155,200) United States Dollars or $0.01 per share. Eleven million
twenty thousand (11,020,000) shares have already been delivered to various
parties acknowledged and assigned by Reunite, Van Wijhe and Van Os respectively.
The remaining balance of four million five hundred thousand (4,500,000) shares,
valued at forty five thousand (45,000) United States Dollars or $0.01 per share,
shall be issued and delivered by Asiarim for and on behalf of AUL as follows:


(i)


One million five hundred thousand (1,500,000) shares shall be issued and
delivered by Asiarim to one or more parties to be acknowledged and assigned by
Reunite;


(ii)


One million five hundred thousand (1,500,000) shares shall be issued and
delivered by Asiarim to one or more parties to be acknowledged and assigned by
Van Wijhe;


(iii)


One million five hundred thousand (1,500,000) shares shall be issued and
delivered by Asiarim to one or more parties to be acknowledged and assigned by
Van Os.


1.6


Any and all of the shares to be issued by Asiarim hereunder shall be delivered
to each of the above mentioned parties within thirty (30) days upon the signing
of this Agreement. The shares will be subject to certain restrictions in
accordance with the U.S. Securities Exchange Acts and more specifically subject
to 'Rule 144' in the event that the holder of such shares would classify as an
affiliate of Asiarim.


1.7


The Parties hereby integrally waive the Conditions Precedent with immediate
effect and, as such, the Company Shares Delivery is hereby completed
irrevocably. The Company shall inform Mr. A.A.C.C. Rademakers, civil law notary
practising in Roosendaal (The Netherlands), within five (5) working days
accordingly.

--------------------------------------------------------------------------------

2. Anti-dilution arrangements


2.1


It is acknowledged that Asiarim must raise equity in the amount of at least
three million (3,000,000) United States Dollars for the purposes of refinancing
the acquisition of the brand 'Commodore', the repayment of debts as stipulated
in Article 3.1. of this Agreement and for funding its future working capital
needs. In the event that the total number of outstanding shares in the capital
stock of Asiarim (including any options or rights thereon) would exceed thirty
seven million (37,000,000) shares, par value $0.001, as a result of the
issuance(s) of additional shares, in whole or in parts, for raising cash amounts
of up to three million (3,000,000) United States Dollars for the aforementioned
purposes, each of Reunite, Van Wijhe and Van Os shall be entitled to additional
shares in the capital stock of Asiarim, which shares shall then be issued and
delivered at no cost to them immediately. The total number of shares to be
issued and delivered to them shall be calculated in such a manner that each of
them hold, whether directly or indirectly, at least fourteen percent (14%) of
the total number of outstanding shares in the capital stock of Asiarim
(including any options or rights thereon) after dilution.


3.


Other arrangements


3.1


Van Wijhe procures that Mitex Group Limited will make immediately available - at
no cost - to Asiarim or Reunite up to seven million four hundred ten thousand
(7,410,000) 'restricted shares' in the capital stock of Asiarim for the benefit
of arranging extensions of payment terms or reduction of debts in relation to
the claims from the Company, SP by Design, Inc., the holders of a first right of
pledge on the shares in the share capital of C= Holdings B.V. and the loans
granted to Asiarim by Messrs. Ebben and Hoogstrate.


3.2


The Parties hereby commit their best efforts to support Asiarim in raising
financial funds for funding its working capital needs. The distribution of
financial funds raised, if any, shall be as follows:


(i)


First: the payment, in whole in parts, of the first instalment in the amount of
four hundred thousand (400,000) euro relating to the claims of the Company;

--------------------------------------------------------------------------------


(ii)


Second: the partial payment, in whole or in parts, of an amount of one hundred
and seventy five thousand (175,000) United States Dollars relating to the claims
of SP by Design;


(iii)


Third: the partial payment, in whole or parts, of an amount of four hundred
thousand (400,000) euro relating to the claims of Messrs. Ebben and Hoogstrate;


(iv)


Fourth: the payment, in whole or parts, of the second instalment in the amount
of three hundred thousand (300,000) euro relating to the claims of the Company;


(v)


Fifth: the remaining part, in whole or parts, in the amount of three hundred
thousand (300,000) euro relating to the claims of Messrs. Ebben and Hoogstrate;


(vi)


Sixth: Settlement of the remaining part of the claims of SP by Design, Inc. and
the Reunite Loans in the intentionally reduced amount of three hundred thousand
(300,000) euro on a pro rata basis;


(vii)


Last: Asiarim's working capital needs.


4.


Announcements and confidentiality


4.1


No communications to the public or press releases relating to this Agreement and
the transactions contemplated hereby shall be made by any Party unless such
release or statement is previously agreed upon in writing by all of the Parties
or is required under any applicable law or the rules and regulations of any
recognized stock exchange on which the shares of (the parent company of) a Party
are listed. If any applicable law or the rules and regulations of any recognized
stock exchange on which the shares of (the parent company of) a Party are listed
requires the issuance of any communication or press release, the Party subject
to such requirement shall endeavour to consult with the other Party and take
into account its comments prior to issuing any such communication or press
release.

--------------------------------------------------------------------------------


4.2


Each of the Parties shall treat as strictly confidential and not disclose or use
any information received or obtained as a result of entering into this Agreement
(or any agreement entered into pursuant to this Agreement) which relates to the
provisions of this Agreement and any agreement entered into pursuant to this
Agreement or the negotiations relating to this Agreement (and any such other
agreement); and shall not prohibit disclosure or use of any information if and
to the extent:


(i)


required by law or the rules and regulations of any recognized stock exchange on
which the shares of any (parent company of a) Party are listed;


(ii)


the information is or becomes publicly available (other than by breach of this
Agreement);


(iii)


the other Party has given prior written approval to the disclosure or use,
provided that, prior to disclosure or use of any information, the Party
concerned shall promptly notify the other Parties of such requirement with a
view to providing the other Parties with the opportunity to timely contest such
disclosure or use or otherwise to agree the timing and content of such
disclosure or use.


5.


Miscellaneous


5.1


This Agreement constitutes the whole and only agreement between the Parties
relating to the subject matters hereof and supersedes and extinguishes any prior
agreement, negotiations, correspondence, undertaking and communications of the
Parties, in relation to the subject matters hereof, whether oral or written
between the Parties.


5.2


This Agreement may not be amended except by an instrument in writing by all of
the Parties.


5.3


Each Party shall bear its own expense in connection with this Agreement, unless
in case of a breach of its obligations by a Party, in which case such Party has
the obligation to pay for all reasonable costs incurred by the others, in
accordance with the clauses in this Agreement. Each Party represents to the
others that no finder or broker fee related to the transactions is applicable
other than those fees as mentioned in this Agreement.

--------------------------------------------------------------------------------

5.4

None of the Parties may assign this Agreement at any time or assign or encumber
any of its rights under this Agreement to any of its group companies, unless
with prior written approval of the other Parties. The approval will not be
withheld if the assignment is not in conflict with the rights and obligations of
the other Parties as laid down in this Agreement. Where necessary, the Parties
shall cooperate with such transfer. Parties may not without prior written
consent of the other Parties assign this Agreement or assign or encumber any
rights under this Agreement.


5.5


If part of this Agreement is or becomes invalid or non-binding, the Parties
shall remain bound to the remaining part. The Parties shall replace the invalid
or non-binding part by provisions that are valid and binding and the legal
effect which, given the contents and purpose of this Agreement, is, to the
greatest extent possible, similar to that of the invalid or non-binding part.


5.6


All notices, requests, demands or other communications which are required or may
be given pursuant to the terms of this Agreement shall be in writing and shall
be deemed to have been duly given: (i) on the date of delivery if personally
delivered by hand, (ii) upon the third day after such notice is sent by an
internationally recognized overnight express courier, or (iii) by facsimile upon
written confirmation (other than the automatic confirmation that is received
from the recipient's facsimile machine) of receipt by the recipient of such
notice.


6.


Governing law and jurisdiction


6.1


This Agreement is governed by and shall be construed in accordance with Dutch
law.


6.2


Any dispute arising out of or in connection with this Agreement shall be
submitted to the court in Almelo (The Netherlands) that has jurisdiction.

--------------------------------------------------------------------------------



This Agreement has been entered into by and between the Parties on sixteenth day
of June 2010.





For and on behalf of the Company,

________________________________



For and on behalf of Van Os,

________________________________ Commodore Licensing B.V. Eugène van Os (in
private) By: Mr. Eugène van Os Function: Managing Director





For and on behalf of Reunite,


________________________________



For and on behalf of Van Wijhe,


________________________________ Reunite Investments Inc. Ben van Wijhe (in
private) By: Mr. Ben van Wijhe Function: President & CEO





For and on behalf of Asiarim


________________________________



For and on behalf of AUL


________________________________ Asiarim Corporation Asiarim UK Limited By: Mr.
Te Hwai Ho By: Mr. Te Hwai Ho Function: Chief Financial Officer Function:
Director